Citation Nr: 1225771	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  99-22 314A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's adjustment disorder with anxiety and a depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to January 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision of the St. Petersburg, Florida, Regional Office (RO) which increased the disability evaluation for the Veteran's bilateral tinea pedis and onychomycosis, tinea corpus, and tinea cruris from 30 percent to 50 percent disabling and effectuated the award as of April 10, 1998.  In January 2002, the RO denied both service connection for spondyloarthropathic arthritis, psoriasis, sexual and genitourinary dysfunction, a psychiatric disorder to include depression, an anxiety disorder, and neuropsychogenic skin reaction, and respiratory dysfunction to include atopic asthma and a total rating for compensation purposes based on individual unemployability (TDIU).  

In May 2005, the Board reframed the service connection issues as entitlement to service connection for spondyloarthropathy including psoriatic arthritis, sexual and genitourinary dysfunction, a psychiatric disorder, and a respiratory disorder and remanded the Veteran's appeal to the RO for additional action.  

In June 2006, the Appeals Management Center (AMC) granted service connection for an adjustment disorder with anxiety and a depressed mood; assigned a 30 percent evaluation for that disability; effectuated the award as of November 19, 1999; retroactively effectuated the award of a 50 percent evaluation for the Veteran's bilateral tinea pedis and onychomycosis, tinea corpus, and tinea cruris as of April 10, 1998; increased the evaluation for that disability from 50 to 60 percent; and effectuated that award as of September 16, 2005.  

In June 2007, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his psychiatric disorder.  In September 2007, the Board remanded the Veteran's appeal to the RO for additional action.
  
In January 2010, the AMC granted service connection for psoriatic arthritis; assigned a 10 percent evaluation for that disability; effectuated the award as of April 18, 2000; granted service connection for genitourinary/sexual dysfunction; assigned a 20 percent evaluation for that disability; effectuated the award as of May 8, 2003; granted both a TDIU and special monthly compensation based on the loss of use of a creative organ; and effectuated those awards as of August 29, 2007.  

In August 2010, the Board remanded the issues of service connection for a respiratory disorder and an initial evaluation in excess of 30 percent for the Veteran's adjustment disorder with anxiety and a depressed mood to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge sitting at the RO.  In September 2011, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDINGS OF FACT

1.  On June 21, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a respiratory disorder.  

2.  On June 21, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of an initial evaluation in excess of 30 percent for his adjustment disorder with anxiety and a depressed mood.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an initial evaluation in excess of 30 percent for his adjustment disorder with anxiety and a depressed mood have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In a June 21, 2012 written statement, the Veteran expressly withdrew his appeal.  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issues of service connection for a respiratory disorder and an initial evaluation in excess of 30 percent for the Veteran's adjustment disorder with anxiety and a depressed mood.  Therefore, they are dismissed.  

The Board notes that the Veterans Law Judge who conducted the Veteran's September 2011 hearing has retired.  Generally, in such circumstances, the Veteran is to be informed of his right to an additional hearing before a different Veterans Law Judge.  However, as the Veteran has effectively withdrawn his appeal as to all issues, such notice is no longer necessary.  



ORDER

The appeal is dismissed.  


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


